Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1 recites “anti-condensate valve”.  However, the applicant does not disclose any specific structure of the anti-condensate valve.  Further, a prior search does not provide any specialty of the “anti-condensate valve”.  The Office considers that the “anti-condensate valve” is just a valve.  The art rejection is made base on this interpretation.
Claims 1 and 2 recite “minimum pressure valve” and “a maximum pressure valve”.  The Office considers that any valve has operational pressure range to either open or close the valve.  A valve will require a minimum pressure or maximum pressure to open depending the flow direction.
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites “an outlet duct” in Line 3.  It shall be “the outlet duct”.  Appropriate correction is required.
Claim 5 recites “said valve” in Line 3.  The Office considers that it shall be “said minimum pressure valve”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 7 recites a draining solenoid valve supported by said lid.  However, the Applicant does not recite the how the solenoid valve is linked to the other discharge duct.  The structural disclosure is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2008/0197060 to Girondi.
In Reference to Claim 1
Girondi discloses An oil separator for a compressor comprising a tank (Fig. 1, 100) and a lid (Fig. 1, annotated by the examiner) for the tank, characterized in that the lid integrally comprises a valve body (Fig. 1, annotated by the examiner) defining an outlet duct (Fig. 1, 6) of the separator, a head (Fig. 1, annotated by the examiner) of a coalescence filter (Fig. 1, annotated by the examiner), a body (Fig. 1, annotated by the examiner) of an anti-condensate valve (Fig. 1, 61), a body (Fig. 1, annotated by the examiner) of a minimum pressure valve (Fig. 1, 41, minimum pressure is required to keep the valve 41 open) and the relative connection ducts.
In Reference to Claim 2
Girondi discloses the outlet duct (Fig. 1, 6) of the separator houses a maximum pressure valve (Fig. 1, 61, the valve will be open once the pressure in the chamber reaches maximum).
In Reference to Claim 3
Girondi discloses the valve body (Fig. 1, annotated by the examiner) defines a discharge duct (Fig. 1, 6) for discharging the compressed air from the anti-condensate valve (Fig. 1, annotated by the examiner) and an outlet duct (Fig. 1, 6) designed to be connected to a utility.
In Reference to Claim 5
Girondi discloses said minimum pressure valve (Fig. 1, 41) defines a first pressure threshold value (Any valve requires a minimum pressure to open), which ensures the correct lubrication of the compressor; said valve defining a concentrated load loss between an outlet duct (Fig. 1, annotated by the examiner) of the coalescence filter (Fig. 1, annotated by the examiner) and a delivery {00138/008212-USO/02324056.1}13Docket No.: 00138/008212-USO duct (Fig. 1, 6) for pressure values lower than the first threshold value.

    PNG
    media_image1.png
    625
    664
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Girondi in view of US Patent 4,014,216 to Thornton et al (Thornton).
In Reference to Claim 8
Girondi discloses the filter comprises inlet (Fig. 1, 3) and outlet (Fig. 1, 7).
Girondi does not teach the detail structure of the inlet and the outlet.
Thronton teaches a union (Fig. 3, 80)  is used at the inlet and outlet.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Thronton into the design of Girondi.  Doing so, would result in a union is used at the inlet and outlet for connecting the pipe, since Thronton teaches a design of preventing leakage (Paragraph 7) so the performance of the system is improved.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2014/0165977 to Copley et al (Copley) in view of Girondi.
In Reference to Claims 9 and 10
Copley discloses a separator for a vehicle, a compressor assembly (1) comprising at least the following components: - an air filter (Fig. 1 18) for the inlet air; - a compressor (Fig. 1, 20): - a separator (Fig. 1, 10) for separating oil from the compressed air produced by the compressor (4)
Copley does not teach the separator taught recited by Claim 1.
Girondi teach the separator recited by Claim 1.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Copley into the design of Girondi.  Doing so, would result in the filter design of Girondi into the design of Copley, since Girondi teaches compact design for a vehicle (Paragraph 1)
Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        5/5/2022